Citation Nr: 1227512	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes due to VA medical treatment, including improper prescription of the drug Zyprexa (Olanzapine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his son and G.C.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over his claim was subsequently transferred to the RO in St. Louis, Missouri, and that office forwarded the appeal to the Board.

The Veteran, his son and girlfriend, G.C., testified at a hearing at the RO in May 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he developed diabetes as a result of improperly prescribed medication.  In particular, starting around 1998, his VA treating providers at the St. Louis VA Medical Center (VAMC) prescribed an anti-psychotic medication called Zyprexa, a.k.a. Olanzapine.  He testified that he developed diabetes within two years of taking this medicine, or by approximately 2000-2001.  Hearing Transcript (T.) at 3-4.  He essentially contends that VA treating providers "should have known" that the medication prescribed had a high risk of causing diabetes.  Id. at 6, 8.  Moreover, he was never warned of any risks associated with taking Zyprexa.  Id. at 6.  

As support for his claim, he has submitted copies of litigation documents concerning a $67,200 settlement between Eli Lilly and himself due to side effects from the drug Zyprexa.  

I.  Outstanding VA Treatment Records

The AMC/RO should obtain the Veteran's outstanding VA treatment records, particularly from the St. Louis VAMC, prior to September 2006.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).  The February 2009 VA examiner, in providing a medical opinion against the § 1151 claim, referred to VA treatment records from the period from 1996 to 1998, but those referenced VA treatment records are not associated with the physical claims file and they are not within the Virtual VA (VVA) file.  These records appear to be significant in adjudicating the current appeal.  In this regard, the examiner noted that the Veteran had, at the very least, impaired glucose tolerance in May 1998, with HA1C of 6.21.  The examiner also noted that in July 1996 the Veteran's glucose was recorded at 185.  The examiner noted that Olanzapine was prescribed in April 1998 and that the Veteran was not described diabetes medication until 1998.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AMC should obtain and associate with the claims file all outstanding treatment records from this VA facility.  


II.  Social Security Administration (SSA) Records

A remand is also necessary to obtain any outstanding SSA disability records.  There are multiple records in the file that indicate the Veteran was awarded SSA Supplemental Security Income (SSI) disability benefits since February 1994, but medical records associated with such award were never obtained by the AOJ.  The available records are unclear as to when the Veteran first received treatment and diagnosis for diabetes, so his SSA records could be helpful in that regard.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).


III.  Federal Tort Claims Act (FTCA) Litigation

The Veteran appears to have filed a FTCA lawsuit in June 2007, concerning the same treatment and allegations that are in question in the current § 1151 claim.  In particular, he made a claim for $10 million because the St. Louis VA Medical Center (VAMC) gave him Zyprexa, a.k.a. Olanzapine, which caused diabetes after years of taking this medication.  He noted he was diagnosed as having diabetes in 2003.  See June 2007 Form 95 ("Claim for Damage, Injury or Death").  

However, if the Veteran ultimately receives an award for his § 1151 claim, it would be subject to offset against any FTCA award.  Under VAOPGCPREC 7-94 (March 1, 1994), when an individual is awarded a judgment or enters into a compromise on a FTCA claim subject to 38 U.S.C.A. § 1151, that individual's future disability compensation based on the same disability must be offset by the entire amount of the judgment or settlement proceeds, including the amount of any attorney fees paid out of such proceeds.  

The RO should obtain any disposition of the FTCA claim, the underlying medical records, and opinions utilized in conjunction with it.  


IV.  VA Compensation Examination and Medical Opinion

It is important for the AMC to arrange for another VA examination and medical opinion concerning his § 1151 claim, especially for review of any additional pertinent medical records obtained on remand and to provide an adequate medical opinion.  

In that regard, the February 2009 VA examination report, which provided a negative medical opinion concerning his § 1151 claim, appears to contain inadequate findings and rationale.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

First, the examiner did not provide a definitive finding on whether VA providers were aware of the risks of diabetes associated with Zyprexa, from the time they prescribed the medication (in 1998) until the time he developed diabetes.  The examiner observed that a cautionary statement about elevated blood glucose levels associated with prescription of Zyprexa "may not have been present in 1998."  However, this is an equivocal finding, diminishing its probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Attempts must be made to ascertain when this warning was available to the medical community.  In other words, it needs to be determined when a treating physician should have known about the relationship between the drug and diabetes mellitus. 

Second, it appears the examiner rejected the notion that VA treatment resulted in additional disability of diabetes, but this finding is not supported by any clearly rationale.  The February 2009 VA examination report opined that "[t]his examiner does not feel that the Zyprexa caused the diabetes.  A complete rationale for all opinions must be provided.  

Third, the February 2009 opinion tends to suggest, however, it is not clear, that the Veteran's diabetes mellitus may have had its onset prior to being prescribed Zyprexa (Olanzapine).  This must be clarified prior to adjudicating the issue on appeal.

Because of the inadequacies of the February 2009 VA examiner's opinion, the Board finds another VA examination and medical opinion is necessary to thoroughly address all aspects of his § 1151 claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or opinion for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Obtained VA treatment records from the St. Louis VAMC, especially prior to September 2006, and from July 2008 to the present.  These records should specifically include records from the 1990's pertaining to diabetes mellitus and records pertaining to the veteran being prescribed Zyprexa (Olanzapine).   See 38 C.F.R. § 3.159(c)(2) and (e)(1).  See also February 2009 opinion in which physician cites to records dated in 1996 and 1998.

2.  Obtain Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  The SSA decision should also be obtained.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Contact the Regional Counsel for St. Louis, MO and request that copies of any documentation developed in association with the Veteran's Federal Tort Claims Act claim, if filed, be forwarded for incorporation into the claims file.  If such documentation is not available, a written statement from the Regional Counsel to that effect should be requested and incorporated into the record.
	
4.  Refer the Veteran's claims file to an appropriate physician to address the questions below.  

a)  State when the record demonstrates the initial onset of the Veteran's diabetes mellitus (i.e. the year in which it first manifested).

b)  State whether the medication prescribed by VA (Zyprexa, Olanzapine) caused or aggravated any existing diabetes mellitus.

c)  State when (the month and year) it was known that there was an association between Zyprexa, Olanzapine and the development of diabetes mellitus as a risk factor.  Thereafter, state when a physician should have known about such an association.

d)  If there is found to be a relationship between Zyprexa/Olanzapine and the Veteran's diabetes mellitus, state whether the VA physician in prescribing the drug exercised carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  In addressing this, specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The physician should also note when it was common knowledge in the medical community that there was a relationship between the drug and the development of diabetes.  Additionally, the physician should address whether appropriate monitoring of the Veteran was done based on him being prescribed Zyprexa/Olanzapine.

e)  Was an additional disability of diabetes mellitus as a result of being prescribed Zyprexa/Olanzapine due to an event not reasonably foreseeable?

A rationale for all requested opinions must be provided.  The physician should specifically address the February 2009 medical opinion of record and speak to the 1996 and 1998 reports noted by that examiner.  

If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


